United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1605
Issued: December 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 3, 2016 appellant filed a timely appeal of an April 13, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she developed
an occupational disease causally related to factors of her federal employment.
FACTUAL HISTORY
On July 31, 2015 appellant, then a 63-year-old clerk, filed an occupational disease claim
(Form CA-2) alleging that she developed carpal tunnel syndrome in her wrists, elbows, and
shoulders. She attributed her condition to continuous keying, handling pieces of mail, and
1

5 U.S.C. § 8101 et seq.

sending the mail along the processing line. Appellant first became aware of her condition on
January 1, 2006 and first attributed it to her employment on July 24, 2015. She indicated that in
1987 her carpal tunnel syndrome symptoms began to affect her sleep. Appellant noted that on
July 24, 2015, as she exited the turnstile at work, she felt a sharp pain from her hand to her neck.
She did not stop work.
In a letter dated August 12, 2015, OWCP requested that appellant provide additional
factual and medical evidence in support of her occupational disease claim and allowed her 30
days for a response. It also requested additional information from the employing establishment
on the same date.
On August 11, 2015 the employing establishment noted that appellant wished to retire.
Appellant submitted a narrative statement on August 31, 2015 and described her job
duties since May 9, 1987 as keying, continuously lifting and carrying mail. She alleged that her
symptoms of carpal tunnel syndrome began in 2000 and by 2006 she had pain in her wrists that
would come and go. Appellant noted that on July 24, 2015 she believed that she had injured her
hand pushing the turnstile to exit her workplace. She reported that her physician diagnosed a
neck injury.
Appellant underwent an electromyogram (EMG) which demonstrated bilateral chronic
C6 cervical radiculopathy. She underwent a cervical magnetic resonance imaging (MRI) scan on
June 9, 2014 which demonstrated multilevel disc desiccation from C2-T1 as well as a disc bulge
at C5-6 with mild spinal canal stenosis and ventral cord deformity.
By decision dated September 30, 2015, OWCP denied appellant’s occupational disease
claim finding that she had not submitted medical evidence establishing a diagnosed condition
causally related to her accepted employment duties. Appellant requested a review of the written
record from OWCP’s Branch of Hearings and Review on October 27, 2015.
In a letter dated October 28, 2015, appellant asserted that she had developed carpal tunnel
syndrome due to her employment duties, as well as the July 24, 2015 incident of pushing the
turnstile. She noted that she had to retire as she was very limited in her activities of daily living.
By decision dated April 13, 2016, OWCP’s hearing representative denied appellant’s
claim finding that she had not submitted medical opinion evidence addressing the causal
relationship between a diagnosed condition and her employment duties. She noted that the
diagnostic test results did not provide any opinion as to the cause of appellant’s condition and
were insufficient to establish a work-related condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the

2

employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.4
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
developed an occupational disease due to factors of her federal employment.
In support of her occupational disease claim, appellant has submitted factual evidence of
her employment duties including keying, lifting, and carrying mail. She has submitted medical
evidence of cervical disc degeneration and bilateral chronic C6 cervical radiculopathy.
However, appellant has submitted no medical evidence diagnosing her claimed condition of
bilateral carpal tunnel syndrome.5 Furthermore, she has failed to provide any medical opinion
evidence describing her employment duties, listing her diagnosed conditions, and opining that
her diagnosed conditions were caused or aggravated by her accepted employment duties.6
Without medical opinion evidence supporting a causal relationship between appellant’s
diagnosed conditions and her employment, she has failed to meet her burden of proof to establish
an occupational disease claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

2

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

3

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

5

See Deborah L. Beatty, 54 ECAB 340 (2003).

6

C.B., Docket No. 09-2027 (issued May 12, 2010).

3

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
developed an occupational disease causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 13, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

